 



Exhibit 10.5

SEPARATION AGREEMENT

between

CENDANT CORPORATION

and

PHH CORPORATION

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I COVENANTS AND OTHER MATTERS

 
           
Section 1.1
  Other Agreements     1  
 
           
Section 1.2
  Further Instruments     1  
 
           
Section 1.3
  Agreement For Exchange Of Information     2  
 
           
Section 1.4
  Auditors And Audits; Financial Statements; Accounting Matters     4  
 
           
Section 1.5
  Confidentiality     7  
 
           
Section 1.6
  Privileged Matters     8  
 
           
Section 1.7
  Mail And Other Communications     10  
 
           
Section 1.8
  Payment Of Expenses     10  
 
           
Section 1.9
  Dispute Resolution     11  
 
           
Section 1.10
  Governmental Approvals     11  
 
           
Section 1.11
  No Representation Or Warranty     11  
 
           
Section 1.12
  Employee Solicitation     12  
 
           
Section 1.13
  Public Announcements     12  
 
           
Section 1.14
  Pension Plan     12  
 
           
Section 1.15
  401(k) Plan     14  
 
           
Section 1.16
  Retiree Medical Plan     14  
 
           
Section 1.17
  Deferred Compensation Plans     15  
 
           
Section 1.18
  Equity Awards     15  
 
           
Section 1.19
  Certain Transactions     15  
 
           
Section 1.20
  Release     16  
 
           
Section 1.21
  Use of Cendant Name     16  
 
            ARTICLE II MUTUAL RELEASES; INDEMNIFICATION

 
           
Section 2.1
  Release Of Pre-Distribution Date Claims     16  
 
           
Section 2.2
  Indemnification By PHH     17  

i



--------------------------------------------------------------------------------



 



             
 
           
Section 2.3
  Indemnification By Cendant     18  
 
           
Section 2.4
  Contribution     19  
 
           
Section 2.5
  Ancillary Agreement Liabilities     19  
 
           
Section 2.6
  Other Agreements Evidencing Indemnification Obligations     19  
 
           
Section 2.7
  Reductions For Insurance Proceeds And Other Recoveries     19  
 
           
Section 2.8
  Procedures For Defense, Settlement And Indemnification Of Third Party Claims  
  21  
 
           
Section 2.9
  Additional Matters     22  
 
           
Section 2.10
  Survival Of Indemnities     23  
 
            ARTICLE III INSURANCE MATTERS

 
           
Section 3.1
  Cooperation; Payment Of Insurance Proceeds To PHH; Agreement Not To Release
Carriers     23  
 
           
Section 3.2
  PHH Insurance Coverage After The Distribution     24  
 
           
Section 3.3
  Responsibilities For Deductibles And/Or Self-Insured Obligations     24  
 
           
Section 3.4
  Procedures With Respect To Insured PHH Liabilities     24  
 
           
Section 3.5
  Cooperation     24  
 
           
Section 3.6
  No Assignment Or Waiver     24  
 
           
Section 3.7
  No Liability     25  
 
           
Section 3.8
  Additional Or Alternate Insurance     25  
 
           
Section 3.9
  Further Agreements     25  
 
            ARTICLE IV MISCELLANEOUS

 
           
 
           
Section 4.1
  LIMITATION OF LIABILITY     25  
 
           
Section 4.2
  Entire Agreement     25  
 
           
Section 4.3
  Governing Law And Jurisdiction     26  
 
           
Section 4.4
  Termination; Amendment     26  
 
           
Section 4.5
  Notices     26  

ii



--------------------------------------------------------------------------------



 



             
Section 4.6
  Counterparts     27  
 
           
Section 4.7
  Binding Effect; Assignment     27  
 
           
Section 4.8
  Severability     27  
 
           
Section 4.9
  Failure Or Indulgence Not Waiver; Remedies Cumulative     28  
 
           
Section 4.10
  Authority     28  
 
           
Section 4.11
  Interpretation     28  
 
           
Section 4.12
  Conflicting Agreements     28  
 
           
Section 4.13
  Third Party Beneficiaries     28  
 
           
Section 4.14
  Waiver of Jury Trial     29  
 
            ARTICLE V DEFINITIONS

 
           
 
           
Section 5.1
  Defined Terms     29  

iii



--------------------------------------------------------------------------------



 



     
EXHIBITS
   
 
   
Exhibit A
  Tax Sharing Agreement
 
   
Exhibit B
  Transition Services Agreement
 
   
Exhibit C
  Cendant Portions
 
   
Exhibit D
  Certain Indemnified Matters

iv



--------------------------------------------------------------------------------



 



SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is dated as of January 31, 2005,
between CENDANT CORPORATION, a Delaware corporation (“Cendant”), and PHH
CORPORATION, a Maryland corporation (“PHH,” and together with Cendant, each a
“Party,” and together, the “Parties”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in ARTICLE V
hereof.

RECITALS

WHEREAS, Cendant is the beneficial owner of all the issued and outstanding
common stock of PHH;

WHEREAS, Cendant, through its wholly-owned subsidiary, PHH, is engaged in the
business of home mortgage lending and commercial fleet management services;

WHEREAS, the Boards of Directors of Cendant and PHH have each determined that it
would be appropriate and desirable to separate the PHH Business from Cendant by
means of the Distribution (as defined herein);

WHEREAS, PHH has registered shares of PHH common stock pursuant to a
registration statement on Form 8-A pursuant to the Securities Exchange Act of
1934 (the “Registration Statement”); and

WHEREAS, the Parties intend in this Agreement, including the Exhibits and
Schedules hereto, to set forth the principal arrangements between them regarding
the separation of the PHH Business from Cendant;

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants and provisions of this Agreement, Cendant and PHH mutually covenant
and agree as follows:

ARTICLE I

COVENANTS AND OTHER MATTERS

Section 1.1       Other Agreements.

Cendant and PHH agree to execute or cause to be executed by the appropriate
parties and deliver, as appropriate, such other agreements, instruments and
other documents as may be necessary or desirable in order to effect the purposes
of this Agreement and the Ancillary Agreements.

Section 1.2       Further Instruments.

At the request of Cendant and without further consideration, PHH will execute
and deliver, and will cause its applicable Subsidiaries to execute and deliver,
to Cendant and its Subsidiaries all instruments, assumptions, novations,
undertakings, substitutions

1



--------------------------------------------------------------------------------



 



or other documents and take such other action as Cendant may reasonably deem
necessary or desirable in order to have PHH fully and unconditionally assume and
discharge the Liabilities contemplated to be assumed by PHH under this Agreement
or any document in connection herewith and to relieve Cendant or any Cendant
Affiliate of any Liability or obligation with respect thereto and evidence the
same to third parties. Neither Party shall be obligated, in connection with the
foregoing, to expend money other than reasonable out-of-pocket expenses,
attorneys’ fees and recording or similar fees on the behalf of the other Party,
unless reimbursed by the other Party. Furthermore, each Party, at the request of
the other Party hereto, shall execute and deliver such other instruments and do
and perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of the transactions contemplated hereby.

Section 1.3       Agreement For Exchange Of Information.

(a)          Generally. Each of Cendant and PHH agrees to provide, or cause to
be provided, to the other, at any time, as soon as reasonably practicable after
written request therefor, all reports and other Information regularly provided
by PHH or any PHH Affiliate to Cendant prior to the Distribution Date and any
Information in the possession or under the control of such Party that the
requesting Party reasonably needs (i) to comply with reporting, disclosure,
filing or other requirements imposed on the requesting Party (including under
applicable securities laws) by a Governmental Authority having jurisdiction over
the requesting Party, (ii) to comply with any judicial, regulatory,
administrative or other proceeding or order or to satisfy audit, accounting,
claims, regulatory, litigation, stock exchange or other similar requirements
(except in the case of a legal or other proceeding by one Party against the
other Party), or (iii) to comply with its obligations under this Agreement or
any Ancillary Agreement; provided, however, that in the event that any Party
determines that any such provision of Information could be commercially
detrimental, violate any law or agreement, or waive any attorney-client
privilege, the Parties shall take all reasonable measures to permit the
compliance with such obligations in a manner that avoids any such harm or
consequence. Each of Cendant and PHH agree to make their respective personnel
available, at reasonable times and upon the provision of reasonable advance
written notice, to discuss the Information exchanged pursuant to this
Section 1.3.

(b)         Internal Accounting Controls; Financial Information. After the
Distribution Date and until the first Cendant fiscal year end occurring after
the Distribution Date (and for a reasonable period thereafter as required to
fulfill the Parties’ respective reporting and tax obligations), (i) each Party
shall maintain in effect at its own cost and expense adequate systems and
controls for its business to the extent reasonably necessary to enable the other
Party to satisfy its reporting, tax return, accounting, audit and other
obligations, and (ii) each Party shall provide, or cause to be provided, to the
other Party and its Subsidiaries, in such form as the Party has previously
provided such information or, if not previously provided, as such requesting
Party shall reasonably request, at no charge to the requesting Party, all
financial and other data and information as the requesting Party reasonably
determines necessary or advisable in order to prepare its financial statements
and reports or filings with any Governmental Authority.

2



--------------------------------------------------------------------------------



 



(c)          Ownership Of Information. Any Information owned by a Party that is
provided to a requesting Party pursuant to this Section 1.3 shall be deemed to
remain the property of the providing Party. Unless specifically set forth
herein, nothing contained in this Agreement shall be construed as granting or
conferring rights of license or otherwise in any such Information.

(d)          Record Retention. To facilitate the possible exchange of
Information pursuant to this Section 1.3 and other provisions of this Agreement
after the Distribution Date, each Party agrees to use its commercially
reasonable best efforts until the Distribution Date to retain all Information in
its respective possession or control substantially in accordance with its
respective record retention policies as in effect on the Distribution Date.
However, at any time after the Distribution Date, each Party may amend its
respective record retention policies at such Party’s discretion; provided,
however, that if a Party desires to effect the amendment within seven (7) years
after the Distribution Date, the amending Party must give thirty (30) days prior
written notice of such change in the policy to the other Party to this
Agreement. No Party will destroy, or permit any of its Subsidiaries to destroy,
any Information that exists on the Distribution Date (other than Information
that is permitted to be destroyed under the current respective record retention
policies of each Party) and that falls under the categories listed in
Section 1.3(a), without first notifying the other Party of the proposed
destruction and giving the other Party the opportunity to take possession or
make copies of such Information prior to such destruction.

(e)          Limitation Of Liability. Each Party will use its commercially
reasonable best efforts to ensure that Information provided to the other Party
hereunder is accurate and complete; provided, however, no Party shall have any
Liability to any other Party in the event that any Information exchanged or
provided pursuant to this Section 1.3 is found to be inaccurate, in the absence
of gross negligence or willful misconduct by the party providing such
Information. No Party shall have any Liability to any other Party if any
Information is destroyed or lost after the relevant Party has complied with the
provisions of Section 1.3(d).

(f)          Other Agreements Providing For Exchange Of Information. The rights
and obligations granted under this Section 1.3 are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange or
confidential treatment of Information set forth in this Agreement and any
Ancillary Agreement.

(g)          Production Of Witnesses; Records; Cooperation. After the
Distribution Date, except in the case of a legal or other proceeding by one
Party against another Party, each Party hereto shall use its commercially
reasonable efforts to make available to each other Party, at reasonable times
and upon the provision of reasonable advance written notice, the former, current
and future directors, officers, employees, other personnel and agents of such
Party as witnesses and any books, records or other documents within its control
or which it otherwise has the ability to make available, to the extent that any
such person (giving consideration to business demands of such directors,
officers, employees, other personnel and agents) or books, records or other

3



--------------------------------------------------------------------------------



 



documents may reasonably be required in connection with any legal,
administrative or other proceeding in which the requesting Party may from time
to time be involved, regardless of whether such legal, administrative or other
proceeding is a matter with respect to which indemnification may be sought
hereunder. The requesting Party shall bear all costs and expenses in connection
therewith.

Section 1.4       Auditors And Audits; Financial Statements; Accounting Matters.
Each Party agrees that:

(a)            Date Of Auditors’ Opinion And Quarterly Reviews. Until the first
Cendant fiscal year end occurring after the Distribution Date (and for a
reasonable period thereafter as required to prepare consolidated financial
statements or to complete a financial statement audit for the fiscal year during
which the Distribution occurs), PHH shall use its best efforts to enable its
independent certified public accountants (“PHH’s Auditors”) to complete their
audit such that they will date their opinion on PHH’s audited annual financial
statements on the same date that Cendant’s independent certified public
accountants (“Cendant’s Auditors”) date their opinion on Cendant’s audited
annual financial statements, and to enable Cendant to meet its timetable for the
printing, filing and public dissemination of Cendant’s annual financial
statements, which for 2005 shall be March 1, 2005. Until the first Cendant
fiscal year end occurring after the Distribution Date (and for a reasonable
period thereafter as required to prepare consolidated financial statements or to
complete a financial statement audit for the fiscal year during which the
Distribution occurs), PHH shall use its best efforts to enable the PHH Auditors
to complete their annual audit and quarterly review procedures such that they
will provide clearance on PHH’s annual and quarterly financial statements on the
same date that Cendant’s Auditors provide clearance on Cendant’s annual and
quarterly financial statements. To the extent necessary to fulfill its
obligations under this Section 1.4(a), PHH acknowledges and agrees that it will
file any quarterly and annual reports required to be filed by it under the
Exchange Act on an accelerated basis, consistent with the “accelerated filer”
(as defined in Exchange Act Rule 12b-2) filing schedule applicable to Cendant.

(b)            Annual And Quarterly Financial Statements. PHH shall not change
its fiscal year until the Cendant fiscal year end first occurring after the
Distribution Date and thereafter to the extent necessary for the purpose of
preparing consolidated financial statements or completing a financial statement
audit. PHH shall provide to Cendant on a timely basis all Information that
Cendant reasonably requires to meet its schedule for the preparation, printing,
filing, and public dissemination of Cendant’s annual, quarterly and monthly
financial statements; provided that Cendant shall give PHH reasonable prior
notice of the Information that will be required so that PHH can satisfy its
obligations hereunder. Without limiting the generality of the foregoing, PHH
will provide all required financial Information with respect to PHH and its
Subsidiaries to PHH’s Auditors in a sufficient and reasonable time and in
sufficient detail to permit PHH’s Auditors to take all steps and perform all
reviews necessary to provide sufficient assistance to Cendant’s Auditors with
respect to financial Information to be included or contained in Cendant’s
annual, quarterly and monthly financial statements. Similarly, Cendant shall
provide to PHH on a timely basis all financial Information that

4



--------------------------------------------------------------------------------



 



PHH reasonably requires to meet its schedule for the preparation, printing,
filing, and public dissemination of PHH’s annual, quarterly and monthly
financial statements; provided that PHH shall give Cendant reasonable prior
notice of the Information that will be required so that Cendant can satisfy its
obligations hereunder. Without limiting the generality of the foregoing, Cendant
will provide all required financial Information with respect to Cendant and its
Subsidiaries to PHH’s Auditors in a sufficient and reasonable time and in
sufficient detail to permit PHH’s Auditors to take all steps and perform all
reviews necessary to provide sufficient assistance to PHH’s Auditors with
respect to Information to be included or contained in PHH’s annual and quarterly
financial statements.

(c)            Access to Personnel Performing The Annual Audit And Quarterly
Reviews. Until March 15, 2006 and thereafter to the extent such information and
cooperation is necessary for the preparation of consolidated financial
statements or completing a financial statements audit, PHH shall authorize PHH’s
Auditors to make available to Cendant’s Auditors, at reasonable times and upon
the provision of reasonable advance written notice, both the personnel who
performed or will perform the annual audits and quarterly reviews of PHH and
work papers related to the annual audits and quarterly reviews of PHH, in all
cases within a reasonable time prior to Cendant’s Auditors’ opinion date, so
that Cendant’s Auditors are able to perform the procedures they consider
necessary to take responsibility for the work of PHH’s Auditors as it relates to
Cendant’s Auditors’ report on Cendant’s financial statements, all within
sufficient time to enable Cendant to meet its timetable for the printing, filing
and public dissemination of Cendant’s annual and quarterly statements.
Similarly, Cendant shall authorize Cendant’s Auditors to make available to PHH’s
Auditors, at reasonable times and upon the provision of reasonable advance
written notice, both the personnel who performed or will perform the annual
audits and quarterly reviews of Cendant and work papers related to the annual
audits and quarterly reviews of Cendant, in all cases within a reasonable time
prior to PHH’s Auditors’ opinion date, so that PHH’s Auditors are able to
perform the procedures they consider necessary to take responsibility for the
work of Cendant’s Auditors as it relates to PHH’s Auditors’ report on PHH’s
statements, all within sufficient time to enable PHH to meet its timetable for
the printing, filing and public dissemination of PHH’s annual and quarterly
financial statements.

(d)            Controls and Procedures. PHH and the PHH Affiliates agree to
provide any assistance reasonably requested by Cendant to enable Cendant to
comply with the Sarbanes-Oxley Act of 2002, the rules of the Public Company
Accounting Oversight Board and rules of the Securities and Exchange Commission
(the “SEC”) relating to (i) disclosure controls and procedures (as such act or
rules may be amended from time to time, the “Control Rules”) and (ii) inquiries
by the SEC, including, but not limited to, comment letters. Such assistance
shall include but shall not be limited to:

(i)       documenting PHH’s controls and procedures related to the PHH Business;

(ii)       cooperating with Cendant’s Auditors in connection with the testing of
such controls and procedures;

5



--------------------------------------------------------------------------------



 



(iii)       making quarterly representations to Cendant regarding any material
changes to such controls and procedures;

(iv)       remediating any material weakness or significant deficiency as
defined by the Control Rules or any other deficiency that would prevent Cendant
from complying with the Control Rules; and

(v)       providing an unqualified “Type 2” SAS 70 Report issued by an auditing
firm acceptable to Cendant in connection with its obligations under the Control
Rules with respect to the PHH Business.

(e)            Access To Books And Records. Until the first Cendant fiscal year
end occurring after the Distribution Date and thereafter to the extent such
information and cooperation is necessary for the preparation of consolidated
financial statements or completing a financial statements audit, and until all
governmental audits are complete and the applicable statute of limitations for
tax matters has expired, PHH shall provide Cendant’s internal auditors, counsel
and other designated representatives of Cendant access during normal business
hours to (i) the premises of PHH and its Subsidiaries and all Information (and
duplicating rights) within the knowledge, possession or control of PHH and its
Subsidiaries and (ii) the officers and employees of PHH and its Subsidiaries, so
that Cendant or Cendant’s Auditors may conduct reasonable audit procedures with
respect to the financial information provided by PHH pursuant hereto as well as
to the internal accounting controls and operations of PHH and its Subsidiaries.
Similarly, Cendant shall provide PHH’s internal auditors, counsel and other
designated representatives of PHH access during normal business hours to (i) the
premises of Cendant and its Subsidiaries and all Information (and duplicating
rights with respect thereto) within the knowledge, possession or control of
Cendant and its Subsidiaries and (ii) the officers and employees of Cendant and
its Subsidiaries, so that PHH or PHH’s Auditors may conduct reasonable audit
procedures with respect to the financial information provided by Cendant
pursuant hereto as well as to the internal accounting controls and operations of
Cendant and its Subsidiaries. This Section 1.4(e) shall survive termination of
this Agreement for a period of seven (7) years after such termination.

(f)            Notice Of Change In Accounting Principles. Until the first
Cendant fiscal year end occurring after the Distribution Date and thereafter if
a change in accounting principles by a Party hereto would affect the historical
financial statements of the other Party, neither Party shall make or adopt any
significant changes in its accounting estimates or accounting principles from
those in effect on the Distribution Date without first consulting with the other
Party, and if requested by the other Party, such Party’s independent public
accountants with respect thereto. Cendant shall give PHH, and PHH shall give
Cendant, as much prior notice as reasonably practical of any proposed
determination of, or any significant changes in, its accounting estimates or
accounting principles from those in effect on the Distribution Date. Cendant
will consult with PHH and, if requested by PHH, Cendant will consult with PHH’s
independent public auditors with respect thereto. This Section 1.4(f) shall not
apply to any changes made by a Party in its accounting estimates or accounting
principles which are required to be made

6



--------------------------------------------------------------------------------



 



by such Party as result of changes in Generally Accepted Accounting Principles
in the United States after the date of this Agreement.

(g)            Conflict With Third-Party Agreements. Nothing in Section 1.3 or
Section 1.4 shall require PHH or Cendant to violate any agreement with any third
party regarding the confidentiality of confidential and proprietary information
relating to that third party or its business; provided, however, that in the
event that PHH or Cendant is required under Section 1.3 or Section 1.4 to
disclose any such Information, PHH or Cendant, as applicable, shall use its
commercially reasonable best efforts to seek to obtain such third party’s
consent to the disclosure of such information.

Section 1.5       Confidentiality.

(a)            Notwithstanding any termination of this Agreement, for a period
of ten (10) years from the Distribution Date, Cendant and PHH shall hold, and
shall cause each of their respective Subsidiaries to hold, and shall each cause
their respective officers, employees, agents, consultants and advisors to hold,
in strict confidence, and not to disclose or release or use, without the prior
written consent of the other Party, any and all Confidential Information (as
defined herein) concerning the other Party; provided, that the Parties may
disclose, or may permit disclosure of, Confidential Information (i) to their
respective auditors, attorneys, financial advisors, bankers and other
appropriate consultants and advisors who have a need to know such information
and are informed of their obligation to hold such information confidential to
the same extent as is applicable to the Parties hereto and in respect of whose
failure to comply with such obligations, PHH or Cendant, as the case may be,
will be responsible, (ii) if the Parties or any of their respective Subsidiaries
are required or compelled to disclose any such Confidential Information by
judicial or administrative process or by other requirements of law or stock
exchange rule, (iii) as required in connection with any legal or other
proceeding by one Party against another Party, or (iv) as necessary in order to
permit a Party to prepare and disclose its financial statements. Notwithstanding
the foregoing, in the event that any demand or request for disclosure of
Confidential Information is made pursuant to clause (ii) above, Cendant or PHH,
as the case may be, shall promptly notify the other of the existence of such
request or demand and shall provide the other a reasonable opportunity to seek
an appropriate protective order or other remedy, which both Parties will
cooperate in obtaining. In the event that such appropriate protective order or
other remedy is not obtained, the Party whose Confidential Information is
required to be disclosed shall or shall cause the other Party to furnish, or
cause to be furnished, only that portion of the Confidential Information that is
legally required to be disclosed and shall take commercially reasonable steps to
ensure that confidential treatment is accorded such information. As used in this
Section 1.5:

(i)      “Confidential Information” shall mean Confidential Business Information
and Confidential Operational Information concerning one Party which, prior to or
following the Distribution Date, has been disclosed by Cendant or its
Subsidiaries on the one hand, or PHH or its Subsidiaries, on the other hand, in
written, oral (including by recording), electronic, or visual form to, or
otherwise has come into the possession of, the other, including pursuant to the

7



--------------------------------------------------------------------------------



 



access provisions of Section 1.3 or Section 1.4 hereof or any other provision of
this Agreement (except to the extent that such Information can be shown to have
been (x) in the public domain through no fault of such Party (or such Party’s
Subsidiary) or (y) lawfully acquired from other sources by the Party (or such
Party’s Subsidiary) to which it was furnished; provided, however, in the case of
(y) that, to the furnished Party’s knowledge, such sources did not provide such
Information in breach of any confidentiality obligations).

(ii)       “Confidential Operational Information” shall mean all proprietary
operational information, data or material including, without limitation,
(a) specifications, ideas and concepts for products and services, (b) quality
assurance policies, procedures and specifications, (c) customer information,
(d) computer software and derivatives thereof, (e) training materials and
information and (f) all other know-how, methodology, procedures, techniques and
trade secrets related to design and development.

(iii)       “Confidential Business Information” shall mean all proprietary
information, data or material other than Confidential Operational Information,
including, but not limited to (a) proprietary earnings reports and forecasts,
(b) proprietary macro-economic reports and forecasts, (c) proprietary business
plans, (d) proprietary general market evaluations and surveys and
(e) proprietary financing and credit-related information.

(b)            Notwithstanding anything to the contrary set forth herein,
(i) Cendant and its Subsidiaries, on the one hand, and PHH and its Subsidiaries,
on the other hand, shall be deemed to have satisfied their obligations hereunder
with respect to Confidential Information if they exercise the same degree of
care (but no less than a reasonable degree of care) as they take to preserve
confidentiality for their own similar Information and (ii) confidentiality
obligations provided for in any agreement between Cendant or its Subsidiaries,
or PHH or any of its Subsidiaries, on the one hand, and any employee of Cendant
or any of its Subsidiaries, or PHH or any of its Subsidiaries, on the other hand
shall remain in full force and effect. Notwithstanding anything contained to the
contrary set forth herein, Confidential Information of Cendant and its
Subsidiaries, on the one hand, or PHH and its Subsidiaries, on the other hand,
in the possession of and used by the other as of the Distribution Date may
continue to be used by such Person in possession of the Confidential Information
in and only in the operation of the business of Cendant or the PHH Business, as
the case may be, provided that such use is not competitive in nature, and may be
used only so long as the Confidential Information is maintained in confidence
and not disclosed in violation of Section 1.5(a). Such continued right to use
may not be transferred to any third party without the prior written consent of
the applicable Party.

Section 1.6       Privileged Matters.

(a)            Cendant and PHH agree that their respective rights and
obligations to maintain, preserve, assert or waive any or all privileges
belonging to either Party or their Subsidiaries with respect to the PHH Business
or the business of Cendant,

8



--------------------------------------------------------------------------------



 



including but not limited to the attorney-client and work product privileges
(collectively, “Privileges”), shall be governed by the provisions of this
Section 1.6. With respect to Privileged Information of Cendant (as defined
below), Cendant shall have sole authority in perpetuity to determine whether to
assert or waive any or all Privileges, and PHH shall take no action (nor permit
any of its Subsidiaries to take action) without the prior written consent of
Cendant that could result in any waiver of any Privilege that could be asserted
by Cendant or any of its Subsidiaries under applicable law and this Agreement.
With respect to Privileged Information of PHH (as defined below), PHH shall have
sole authority in perpetuity to determine whether to assert or waive any or all
Privileges, and Cendant shall take no action (nor permit any of its Subsidiaries
to take action) without the prior written consent of PHH that could result in
any waiver of any Privilege that could be asserted by PHH or any of its
Subsidiaries under applicable law and this Agreement. The rights and obligations
created by this Section 1.6 shall apply to all Information as to which Cendant
or PHH or their respective Subsidiaries would be entitled to assert or has
asserted a Privilege without regard to the effect, if any, of the Distribution
(“Privileged Information”). Privileged Information of Cendant includes but is
not limited to (i) any and all Privileged Information regarding the business of
Cendant and its Subsidiaries (other than the PHH Business; provided that PHH has
assumed and will be liable on or after the Distribution Date for any Liability
or claim arising with respect to such Information), whether or not it is in the
possession of PHH or any of its Subsidiaries; (ii) all communications subject to
a Privilege between counsel for Cendant (including in-house counsel) and any
person who, at the time of the communication, was an employee of Cendant,
regardless of whether such employee is or becomes an employee of PHH or any of
its Subsidiaries and (iii) all Information that refers or relates to Privileged
Information of Cendant. Privileged Information of PHH includes but is not
limited to (x) any and all Privileged Information regarding the PHH Business,
whether or not it is in the possession of Cendant or any of its Subsidiaries;
provided that PHH has assumed and will be liable on or after the Distribution
Date for any Liability or claim arising with respect to such Information;
(y) all communications subject to a Privilege between counsel for the PHH
Business (including in-house counsel and former in-house counsel who are
employees of Cendant) and any person who, at the time of the communication, was
an employee of PHH, regardless of whether such employee was, is or becomes an
employee of Cendant or any of its Subsidiaries and (z) all Information that
refers or relates to Privileged Information of PHH.

(b)            Upon receipt by Cendant or PHH, as the case may be, of any
subpoena, discovery or other request from any third party that actually or
arguably calls for the production or disclosure of Privileged Information of the
other, or if Cendant or PHH, as the case may be, obtains knowledge that any
current or former employee of Cendant or PHH, as the case may be, has received
any subpoena, discovery or other request from any third party that actually or
arguably calls for the production or disclosure of Privileged Information of the
other, Cendant or PHH, as the case may be, shall promptly notify the other of
the existence of the request and shall provide the other a reasonable
opportunity to review the Information and to assert any rights it may have under
this Section 1.6 or otherwise to prevent the production or disclosure of
Privileged Information. Cendant or PHH, as the case may be, will not produce or
disclose to any third party any of the other’s Privileged Information under this
Section 1.6 unless (a) the

9



--------------------------------------------------------------------------------



 



other has provided its express written consent to such production or disclosure
or (b) a court of competent jurisdiction has entered an order not subject to
interlocutory appeal or review finding that the Information is not entitled to
protection from disclosure under any applicable privilege, doctrine or rule.

(c)            Cendant’s transfer of books and records pertaining to the PHH
Business and other Information to PHH, Cendant’s agreement to permit PHH to
obtain Information existing prior to the Distribution Date, PHH’s transfer of
books and records pertaining to Cendant, if any, and other Information and PHH’s
agreement to permit Cendant to obtain Information existing prior to the
Distribution Date are made in reliance on Cendant’s and PHH’s respective
agreements, as set forth in Section 1.5 and this Section 1.6, to maintain the
confidentiality of such Information and to take the steps provided herein for
the preservation of all Privileges that may belong to or be asserted by Cendant
or PHH, as the case may be. The access to Information, witnesses and individuals
being granted pursuant to Section 1.3 and Section 1.4 and the disclosure to PHH
and Cendant of Privileged Information relating to the PHH Business or the
business of Cendant pursuant to this Agreement shall not be asserted by Cendant
or PHH to constitute, or otherwise deemed, a waiver of any Privilege that has
been or may be asserted under this Section 1.6 or otherwise. Nothing in this
Agreement shall operate to reduce, minimize or condition the rights granted to
Cendant and PHH in, or the obligations imposed upon Cendant and PHH by, this
Section 1.6.

Section 1.7       Mail And Other Communications. After the Distribution Date,
each of Cendant and PHH may receive mail, facsimiles, packages and other
communications properly belonging to the other. Accordingly, at all times after
the Distribution Date, each of Cendant and PHH authorizes the other to receive
and open all mail, telegrams, packages and other communications received by it
and not unambiguously intended for the other Party or any of the other Party’s
officers or directors, and to retain the same to the extent that they relate to
the business of the receiving Party or, to the extent that they do not relate to
the business of the receiving Party, the receiving Party shall promptly deliver
such mail, telegrams, packages or other communications, including, without
limitation, notices of any liens or encumbrances on any asset transferred to PHH
in connection with its separation from Cendant (or, in case the same relate to
both businesses, copies thereof), to the other Party as provided for in
Section 4.5 hereof. The provisions of this Section 1.7 are not intended to, and
shall not, be deemed to, constitute an authorization by either Cendant or PHH to
permit the other to accept service of process on its behalf and neither Party is
or shall be deemed to be the agent of the other for service of process purposes.

Section 1.8       Payment Of Expenses. Except as otherwise provided in this
Agreement, the Ancillary Agreements or any other agreement between the Parties
relating to the Distribution, the Parties agree that all out-of-pocket fees and
expenses incurred, or to be incurred, and directly related to the transactions
contemplated hereby shall be paid by Cendant; provided, however, that Cendant
shall not be obligated to pay any such expenses incurred by PHH unless such
expenses shall have had the prior written approval of an officer of Cendant.
Notwithstanding the foregoing, PHH and Cendant

10



--------------------------------------------------------------------------------



 



shall each be responsible for their own internal fees, costs and expenses (e.g.,
salaries of personnel) incurred in connection with the Distribution.

Section 1.9       Dispute Resolution.

(a)            Negotiation. In the event of any dispute, controversy or claim
arising out of or relating to this Agreement or the breach, termination or
validity thereof, or the transactions contemplated hereby (a “Dispute”), upon
the written notice of any Party hereto, the Parties shall attempt in good faith
to negotiate a resolution of the Dispute. If the Parties are unable for any
reason to resolve a Dispute within 30 days after the receipt of such notice, the
Dispute shall be submitted to mediation in accordance with Section 1.9(b)
hereof.

(b)            Mediation. Any Dispute not resolved pursuant to Section 1.9(a)
hereof shall, at the request (the “Mediation Request”) of any Party (the
“Disputing Party”), be submitted to mediation in accordance with the
then-prevailing Commercial Mediation Rules of the American Arbitration
Association, as modified herein (the “Rules”). The mediation shall be held in
New York, New York. The Parties shall have twenty (20) days from receipt by a
party of a Mediation Request to agree on a mediator. If no mediator has been
agreed upon by the Parties within twenty (20) days of receipt by a Disputing
Party (or Parties) of a Mediation Request, then any Party may request (on
written notice to the other Party), that the American Arbitration Association
appoint a mediator in accordance with the Rules. All mediation pursuant to this
Section 1.9(b) shall be confidential and shall be treated as compromise and
settlement negotiations, and no oral or documentary representations made by the
Parties during such mediation shall be admissible for any purpose in any
subsequent proceedings. Neither Party shall disclose or permit the disclosure of
any information about the evidence adduced or the documents produced by the
other Party in the mediation proceedings or about the existence, contents or
results of the mediation award without the prior written consent of such other
Party except in the course of a judicial or regulatory proceeding or as may be
required by law, rule or regulation or requested by a governmental authority or
securities exchange. Before making any disclosure permitted by the preceding
sentence, the Party intending to make such disclosure shall give the other Party
a reasonable opportunity to protect its interests. If the Dispute has not been
resolved within sixty (60) days of the appointment of a mediator, or within
ninety (90) days of receipt by a Disputing Party of notice in accordance with
Section 4.5 (whichever occurs sooner) or within such longer period as the
Parties may agree to in writing, then any Party may file an action on the
Dispute in any court having jurisdiction in accordance with Section 4.3 herein.

Section 1.10       Governmental Approvals. To the extent that any of the
transactions contemplated by this Agreement requires any Governmental Approvals,
the Parties will use their commercially reasonable best efforts to obtain such
Governmental Approvals.

Section 1.11       No Representation Or Warranty. Cendant does not, in this
Agreement or any other agreement, instrument or document contemplated by this
Agreement, make any representation as to, warranty of or covenant with respect
to:

11



--------------------------------------------------------------------------------



 



(a)      the value of any asset or thing of value transferred, or to be
transferred, to PHH;

(b)      the freedom from encumbrance of any asset or thing of value
transferred, or to be transferred, to PHH; provided, however, that Cendant
agrees to notify PHH promptly in the event Cendant receives any notice or claim
of any encumbrance on or against any asset or thing of value transferred, or to
be transferred, to PHH;

(c)      the absence of defenses or freedom from counterclaims with respect to
any claim transferred, or to be transferred, to PHH; provided, however, that
neither Cendant nor its Subsidiaries have any counterclaims with respect to any
claim transferred, or to be transferred, to PHH; or

(d)      the legal sufficiency of any assignment, document or instrument
delivered hereunder to convey title to any asset or thing of value upon its
execution, delivery and filing.

Except as may expressly be set forth herein or in any Ancillary Agreement, all
assets transferred, or to be transferred, to PHH have been, or shall be, as the
case may be, transferred “AS IS, WHERE IS” and PHH shall bear the economic and
legal risk that any conveyance shall prove to be insufficient to vest in PHH
good and marketable title, free and clear of any lien, claim, equity or other
encumbrance.

Section 1.12      Employee Solicitation. Neither Cendant nor any Cendant
Affiliate on the one hand, nor PHH nor any PHH Affiliate on the other hand,
will, without the prior written consent of the other Party, either directly or
indirectly, on their own behalf or in the service or on behalf of others, hire
as an employee or independent contractor (i) for a period of two years following
the Distribution Date, any person employed by the other Party whose then current
annual base salary plus then current target cash bonus exceeds $150,000
(excluding any equity-based compensation), or (ii) for a period of two years
following the Distribution Date, any person employed by the other Party who
provides information technology services whose then current annual base salary
plus then current target cash bonus exceeds $75,000 (excluding any equity-based
compensation).

Section 1.13      Public Announcements. PHH shall not issue a press release or
other public announcement making reference to the transactions contemplated by
this Agreement, other than as required by law, unless it has received the prior
written approval of Cendant with respect to the proposed text of such press
release or announcement, which approval shall not be unreasonably withheld or
delayed, nor shall it make or publish any statement that is, or may be
reasonably considered to be, disparaging of Cendant or any Cendant Affiliate,
directors, employees, products or services.

Section 1.14      Pension Plan.

(a)            As of the Distribution Date, PHH shall have adopted, approved and
established the PHH Corporation Pension Plan, which shall be substantially

12



--------------------------------------------------------------------------------



 



identical in all material respects to the Cendant Corporation Pension Plan,
except that only those persons who (i) are actively employed by PHH as of the
Distribution Date and (ii) have accrued a benefit under the Cendant Corporation
Pension Plan as of the Distribution Date shall be eligible to participate
therein (the “Eligible PHH Participants”). The PHH Corporation Pension Plan
shall be qualified under Section 401(a) of the Code, and the trust under such
plan shall be qualified under Section 501(a) of the Code. PHH shall take such
action to obtain a determination letter in respect of the PHH Corporation
Pension Plan.

(b)            As of the Distribution Date, the PHH Corporation Pension Plan
shall assume all Liabilities and obligations owed to the Eligible PHH
Participants under the Cendant Corporation Pension Plan (and all predecessor
plans). In addition and notwithstanding the generality of the foregoing, as of
the Distribution Date, PHH shall retain or assume, as the case may be, all
Liabilities and obligations owed or accrued with respect to active employees of
PHH (or any PHH Affiliate) as of the Distribution Date under all non-qualified
supplemental pension plans, including, without limitation, any supplemental
executive retirement plan or excess benefits plan, (collectively, “Supplemental
Plans”) which cover such active employees, or with respect to which any such
employee has an accrued benefit. Cendant and the Cendant Corporation Pension
Plan, as applicable, shall retain all Liabilities and obligations owed to all
other participants (the “Eligible Cendant Participants”) under the Cendant
Corporation Pension Plan (and all predecessor plans, including benefits of
participants who are not active employees of PHH or a PHH Affiliate as of the
Distribution Date under Supplemental Plans). Following the Distribution Date,
Eligible PHH Participants shall continue to accrue additional benefits under the
PHH Corporation Pension Plan in accordance with the terms and conditions of the
PHH Corporation Pension Plan; provided, however, that, immediately following the
Distribution, such terms and conditions shall be identical to the terms and
conditions of the Cendant Corporation Pension Plan as in effect immediately
prior to the Distribution Date, except that for all purposes references to
service performed after the Distribution Date with Cendant shall instead apply
to service with PHH; and; further, provided, that the foregoing shall in no way
alter any right of PHH to, subsequent to the Distribution Date, amend or
terminate the PHH Corporation Pension Plan or any Supplemental Plan in
accordance with its terms and applicable law.

(c)            Notwithstanding any other provision set forth in this Agreement
(i) PHH and the PHH Corporation Pension Plan hereby agree to indemnify and hold
harmless Cendant and the Cendant Corporation Pension Plan (and each of their
respective affiliates, Subsidiaries, officers, employees, agents and
fiduciaries) with respect to any and all claims, obligations and Liabilities
applicable to or brought by the Eligible PHH Participants relating to the
provision of pension benefits and the transactions contemplated hereunder,
whether pursuant to the Cendant Corporation Pension Plan, the PHH Corporation
Pension Plan, any predecessor or Supplemental Plan or otherwise and (ii) Cendant
and the Cendant Corporation Pension Plan hereby agree to indemnify and hold
harmless PHH and the PHH Corporation Pension Plan (and each of their respective
affiliates, Subsidiaries, officers, employees, agents and fiduciaries) with
respect to any and all claims, obligations and Liabilities applicable to or
brought by the Eligible Cendant Participants relating to the provision of
pension benefits and the

13



--------------------------------------------------------------------------------



 



transactions contemplated hereunder, whether pursuant to the PHH Corporation
Pension Plan, the Cendant Corporation Pension Plan, any predecessor or
Supplemental Plan or otherwise.

(d)            In consideration of the PHH Corporation Pension Plan accepting
and assuming the Liabilities and obligations owed to Eligible PHH Participants,
Cendant will cause the Cendant Corporation Pension Plan to make a direct
transfer of a portion of its assets held in trust to the trust under the PHH
Corporation Pension Plan (as soon as practicable but not earlier than 30 days
following the filing of Form 5310A with the Internal Revenue Service). The value
of the assets to be transferred from the Cendant Corporation Pension Plan to the
PHH Corporation Plan will be determined as of the Distribution Date, and such
value will be determined based upon applicable law, including under ERISA and
IRS regulations, and as further reasonably agreed to by the respective
independent actuaries engaged by the respective plans. With respect to each
Eligible PHH Participant, the foregoing transfer and assumption of Liabilities
shall be in accordance with Section 414(l) of the Code.

(e)            PHH and Cendant will reasonably cooperate with each other in
order to facilitate the foregoing provisions of this Section 1.14.

Section 1.15       401(k) Plan.

(a)            As the Distribution Date, PHH shall have adopted, approved and
established the PHH Corporation Employee Savings Plan (the “PHH 401(k) Plan”),
which shall be substantially identical to the Cendant Corporation Employee
Savings Plan (the “Cendant 401(k) Plan”), except that only persons who are
actively employed by PHH following the Distribution Date, shall, following the
Distribution Date, be eligible to participate therein. Following the
Distribution Date (or, if earlier, the implementation of the PHH 401(k) Plan),
no active employees of PHH shall be eligible to participate in the Cendant
Corporation Employee Savings Plan. PHH shall promptly obtain a favorable IRS
Determination Letter in respect of the PHH 401(k) Plan.

(b)            Immediately following the Distribution Date, Cendant shall direct
the trustee of the Cendant 401(k) Plan to transfer to the PHH 401(k) Plan all of
the assets relating to account balances of all PHH 401(k) Plan participants as
of the date of transfer, in kind, and including loan balances and loan
agreements. Upon such transfer, PHH and the PHH 401(k) Plan shall assume all
Liabilities under the Cendant 401(k) Plan with respect to all such PHH 401(k)
Plan participants.

(c)            PHH and Cendant will cooperate in order to accomplish the
foregoing and to file any required forms.

Section 1.16       Retiree Medical Plan. As of the Distribution Date, PHH shall
have adopted, approved and established the PHH Corporation Retiree Medical Plan,
and Cendant shall have adopted the Cendant corporation Retiree Medical Plan, in
such forms substantially as previously disclosed to each other. Following the
Distribution Date (i) PHH shall assume any and all retiree medical and retiree
insurance obligations, to the extent in existence immediately prior to the
Distribution Date, related to any person who is actively employed by PHH
immediately following the Distribution Date and (ii) Cendant shall retain any
and all retiree medical and retiree insurance obligations,

14



--------------------------------------------------------------------------------



 



to the extent in existence immediately prior to the Distribution Date, related
to both (A) any person who was formerly employed by PHH and has retired by
either PHH or Cendant prior to the Distribution Date and (B) any person who does
not become an employee of PHH immediately following the Distribution Date.

Section 1.17       Deferred Compensation Plans. As of the Distribution Date, PHH
shall have taken all steps necessary and appropriate to transfer and assign to
Cendant sponsorship of the PHH Corporation Directors Deferred Compensation Plan
and the PHH Corporation Directors Deferred Stock Plan (collectively, the
“Director Plans”) and all liabilities and obligations thereunder (the “Director
Plan Liabilities”). Such transfer and assignment shall be subject to and
contingent upon (i) Cendant’s agreement to assume the Director Plans and the
Director Plan Liabilities (which agreement shall not be unreasonably withheld)
and (ii) the transfer by PHH to Cendant of all assets, trusts and other funding
vehicles relating to the Director Plans and the Director Plan Liabilities, which
assets, trusts and vehicles shall be at least equal in value to the Director
Liabilities as of the date of actual transfer.

Section 1.18       Equity Awards. In accordance with such terms as the Cendant
Compensation Committee shall determine in connection with the Distribution,
Cendant shall adjust some or all of the Cendant equity-based incentive awards
held by employees of PHH such that they are converted into awards based on or
relating to PHH common stock. Following such adjustment and conversion, PHH
shall assume all such awards relating to PHH common stock and all Liabilities
and obligations therefor.

Section 1.19       Certain Transactions

(a)            Prior to Distribution Date, Cendant and PHH shall, and shall
cause each of their respective affiliates to, as applicable, (i) implement each
of the following transactions: (a) the distribution by Cendant Mobility Services
Corporation, a Delaware corporation (“Mobility”), to PHH of $100 million in
cash, (b) the distribution by PHH to Cendant of all of the outstanding stock of
Mobility (which, at such time, will own all the other entities comprising the
relocation and fuel card businesses previously owned by PHH, directly and
indirectly) and (c) the contribution by Cendant Finance Holdings Corporation, a
Delaware corporation, to PHH of all of the membership interests of Speedy Title
and Appraisal Review Services, LLC and (ii) issue the redemption notices in
connection with the prepayment by PHH of $443 million of aggregate principal
amount of outstanding unsecured indebtedness pursuant to the Note Purchase
Agreement, dated May 3, 2002, between PHH and each of the purchasers named in
Schedule A thereto.

(b)            Prior to the Distribution Date, Cendant and PHH shall, and shall
cause each of their respective affiliates to, as applicable (to the extent not
previously effected) eliminate (whether by repayment, capital contribution,
discharge or otherwise)

15



--------------------------------------------------------------------------------



 



all intercompany accounts between Cendant and any Cendant Affiliates, on the one
hand, and PHH and any PHH Affiliates, on the other hand.

Section 1.20       Release. PHH shall terminate the following agreements at the
earliest date possible pursuant to the terms of each agreement, respectively,
(i) the Alliance Agreement dated as of June 30, 2000, between Avis Group
Holdings, Inc.(“Avis”) and BNP Paribas, a French societe anonyme (“Paribas”),
entered into on behalf of certain of PHH’s Subsidiaries (the “Alliance
Agreement”) and (ii) the Technology Agreement dated August 9, 2000 among Avis,
Paribas and certain PHH Subsidiaries, as amended (the “Technology Agreement”),
unless PHH shall have obtained the prior written release from Paribas, in a form
reasonably satisfactory to Cendant, releasing Avis and Wright Express LLC from
any liability or obligations in connection with the Alliance Agreement and the
Technology Agreement (the “Paribas Release”). In connection with obtaining the
Paribas Release, Avis and Cendant agree to execute the Paribas Release and such
other documents as, in the reasonable opinion of Cendant, may be necessary to
effect the Paribas Release.

Section 1.21       Use of Cendant Name. Except as otherwise provided pursuant to
(x) the Trademark License Agreement dated as of January 31, 2005 between TM
Acquisition Corp., Century 21 Real Estate LLC, Coldwell Banker Real Estate
Corporation, ERA Franchise Systems, Inc. and PHH Home Loans, LLC or (y) the
Trademark License Agreement dated as of January 31, 2005 between TM Acquisition
Corp., Coldwell Banker Real Estate Corporation, ERA Franchise Systems, Inc. and
PHH Mortgage Corporation, PHH agrees that it shall, and shall cause all PHH
Affiliates to, as soon as reasonably practicable after the Distribution Date and
in any event within ninety (90) days after the Distribution Date, (i) cease to
make any use of the name “Cendant” and any trademarks related thereto or
containing or comprising the foregoing, including any name or mark confusingly
similar thereto or dilutive thereof (the “Cendant Marks”), (ii) terminate any
license with Cendant or any Cendant Affiliates with respect to the use of any
Cendant Marks, (iii) take all steps necessary, and fully cooperate with Cendant
and any Cendant Affiliate, to remove the Cendant Marks from any corporate,
trade, and assumed names and cancel any recordation of such names with any
Governmental Authority, and change any corporate, trade, and assumed name that
uses the Cendant Marks to a name that does not include the Cendant Marks or any
variation, derivation, or colorable imitation thereof and (iv) remove, strike
over or otherwise obliterate all Cendant Marks from (or otherwise not use) in
all materials owned by PHH or any PHH Affiliate, including without limitation,
any business cards, stationary, packaging materials, displays, signs,
promotional and advertising materials, and other materials or media including
any Internet usage or domain names that include the Cendant Marks.

ARTICLE II

MUTUAL RELEASES; INDEMNIFICATION

Section 2.1       Release Of Pre-Distribution Date Claims.

(a)            PHH Release. Except as provided in Section 2.1(c), as of the
Distribution Date, PHH does hereby, for itself and as agent for each PHH
Affiliate,

16



--------------------------------------------------------------------------------



 



remise, release and forever discharge the Cendant Indemnitees from any and all
Liabilities whatsoever, whether at law or in equity (including any right of
contribution), whether arising under any contract or agreement, by operation of
law or otherwise, existing or arising from any past acts or events occurring or
failing to occur or alleged to have occurred or to have failed to occur or any
conditions existing or alleged to have existed on or before the Distribution
Date, including in connection with the transactions and all other activities to
implement the Distribution.

(b)            Cendant Release. Except as provided in Section 2.1(c), as of the
Distribution Date, Cendant does hereby, for itself and as agent for each Cendant
Affiliate, remise, release and forever discharge the PHH Indemnitees from any
and all Liabilities whatsoever, whether at law or in equity (including any right
of contribution), whether arising under any contract or agreement, by operation
of law or otherwise, existing or arising from any past acts or events occurring
or failing to occur or alleged to have occurred or to have failed to occur or
any conditions existing or alleged to have existed on or before the Distribution
Date, including in connection with the transactions and all other activities to
implement the Distribution.

(c)            No Impairment. Nothing contained in Section 2.1(a) or
Section 2.1(b) shall limit or otherwise affect any Party’s rights or obligations
pursuant to or contemplated by this Agreement or any Ancillary Agreement, in
each case in accordance with its terms, including, without limitation, any
obligations relating to indemnification, including indemnification pursuant to
Section 2.2 and Section 2.3 of this Agreement, and any Insurance Proceeds under
any Cendant Insurance Policies relating to the PHH Business which PHH is
entitled to be paid.

(d)            No Actions As To Released Pre-Distribution Date Claims. PHH
agrees, for itself and as agent for each PHH Affiliate, not to make any claim or
demand, or commence any Action asserting any claim or demand, including any
claim of contribution or any indemnification, against Cendant or any Cendant
Affiliate, or any other Person released pursuant to Section 2.1(a), with respect
to any Liabilities released pursuant to Section 2.1(a). Cendant agrees, for
itself and as agent for each Cendant Affiliate, not to make any claim or demand,
or commence any Action asserting any claim or demand, including any claim of
contribution or any indemnification, against PHH or any PHH Affiliate, or any
other Person released pursuant to Section 2.1(b), with respect to any
Liabilities released pursuant to Section 2.1(b).

(e)            Further Instruments. At any time, at the request of any other
Party, each Party and the Cendant Affiliates or PHH Affiliates, as applicable,
shall execute and deliver releases reflecting the provisions hereof.

Section 2.2       Indemnification By PHH. Except as otherwise provided in this
Agreement, PHH shall, for itself and as agent for each PHH Affiliate, indemnify,
defend (or, where applicable, pay the defense costs for) and hold harmless the
Cendant Indemnitees from and against, and shall reimburse such Cendant
Indemnitees with respect to, any and all Losses that any third party seeks to
impose upon the Cendant Indemnitees, or which are imposed upon the Cendant
Indemnitees, and that relate to,

17



--------------------------------------------------------------------------------



 



arise or result from, whether prior to or following the Distribution Date, any
of the following items (without duplication):

(a)            any PHH Liability;

(b)            any breach by PHH or any PHH Affiliate of this Agreement or any
of the Ancillary Agreements; and

(c)            any Liabilities relating to the Registration Statement, the
Information Statement or the Investor Presentation, in each case, other than the
Cendant Portions.

Except for any payment by PHH or any PHH Affiliate relating to the Escheatment
Matter, in the event that PHH or any PHH Affiliate makes a payment to the
Cendant Indemnitees hereunder, and any of the Cendant Indemnitees subsequently
diminishes the Liability on account of which such payment was made, either
directly or through a third-party recovery (other than a recovery indirectly
from Cendant), Cendant will promptly repay (or will procure a Cendant Indemnitee
to promptly repay) such PHH Affiliate the amount by which the payment made by
such PHH Affiliate exceeds the actual cost of the associated indemnified
Liability.

Section 2.3       Indemnification By Cendant. Except as otherwise provided in
this Agreement, Cendant shall, for itself and as agent for each Cendant
Affiliate, indemnify, defend (or, where applicable, pay the defense costs for)
and hold harmless the PHH Indemnitees from and against, and shall reimburse such
PHH Indemnitee with respect to, any and all Losses that any third party seeks to
impose upon the PHH Indemnitees, or which are imposed upon the PHH Indemnitees,
and that relate to, arise or result from, whether prior to or following the
Distribution Date, any of the following items (without duplication):

(a)            any Liability of Cendant or any Cendant Affiliate arising out of
the operation or conduct of the Cendant Business prior to, on or after the
Distribution Date;

(b)            any breach by Cendant or any Cendant Affiliate of this Agreement
or any of the Ancillary Agreements;

(c)            any Liabilities relating to Cendant Portions; and

(d)            any Liabilities for the matters set forth in Exhibit D.

In the event that Cendant or any Cendant Affiliate makes a payment to the PHH
Indemnitees hereunder, and any of the PHH Indemnitees subsequently diminishes
the Liability on account of which such payment was made, either directly or
through a third-party recovery (other than a recovery indirectly from PHH), PHH
will promptly repay (or will procure a PHH Indemnitee to promptly repay) such
Cendant Affiliate the amount by which the payment made by such Cendant Affiliate
exceeds the actual cost of the indemnified Liability.

18



--------------------------------------------------------------------------------



 



Section 2.4       Contribution.

(a)            If the indemnification provided for in Section 2.2(c) or
Section 2.3(c) is unavailable to an indemnified party in respect of any Losses
referred to therein, then an Indemnifying Party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of PHH or any PHH Affiliate on the one
hand and Cendant or any Cendant Affiliate on the other in connection with the
statements or omissions that resulted in such Losses.

(b)            No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

Section 2.5       Ancillary Agreement Liabilities. Notwithstanding any other
provision in this Agreement to the contrary, any Liability specifically assumed
by, or allocated to, a Party in any of the Ancillary Agreements shall be
governed exclusively by the terms of such Ancillary Agreement. Moreover,
notwithstanding anything in this Agreement to the contrary, this Agreement shall
have no application to any matter that is governed by the Tax Sharing Agreement.

Section 2.6       Other Agreements Evidencing Indemnification Obligations.
Cendant hereby agrees to execute, for the benefit of any PHH Indemnitee, such
documents as may be reasonably requested by such PHH Indemnitee, evidencing
Cendant’s agreement that the indemnification obligations of Cendant set forth in
this Agreement inure to the benefit of and are enforceable by such PHH
Indemnitee. PHH hereby agrees to execute, for the benefit of any Cendant
Indemnitee, such documents as may be reasonably requested by such Cendant
Indemnitee, evidencing PHH’s agreement that the indemnification obligations of
PHH set forth in this Agreement inure to the benefit of and are enforceable by
such Cendant Indemnitee.

Section 2.7       Reductions For Insurance Proceeds And Other Recoveries.

(a)            Insurance Proceeds. The amount that any Indemnifying Party is or
may be required to provide indemnification to or on behalf of any Indemnitee
pursuant to Section 2.2 or Section 2.3, as applicable, shall be reduced
(retroactively or prospectively) by any Insurance Proceeds or other amounts
actually recovered from third parties by or on behalf of such Indemnitee in
respect of the related Loss. The existence of a claim by an Indemnitee for
monies from an insurer or against a third party in respect of any indemnifiable
Loss shall not, however, delay any payment pursuant to the indemnification
provisions contained herein and otherwise determined to be due and owing by an
Indemnifying Party. Rather, the Indemnifying Party shall make payment in full of
the amount determined to be due and owing by it against an assignment by the
Indemnitee to the Indemnifying Party of the entire claim of the Indemnitee for
Insurance Proceeds or against such third party. Notwithstanding any other
provisions of this Agreement, it is the intention of the Parties that no insurer
or any other third party shall

19



--------------------------------------------------------------------------------



 



be (i) entitled to a benefit it would not be entitled to receive in the absence
of the foregoing indemnification provisions, or (ii) relieved of the
responsibility to pay any claims for which it is obligated. If an Indemnitee has
received the payment required by this Agreement from an Indemnifying Party in
respect of any indemnifiable Loss and later receives Insurance Proceeds or other
amounts in respect of such indemnifiable Loss, then such Indemnitee shall hold
such Insurance Proceeds or other amounts in trust for the benefit of the
Indemnifying Party (or Indemnifying Parties) and shall pay to the Indemnifying
Party, as promptly as practicable after receipt, a sum equal to the amount of
such Insurance Proceeds or other amounts received, up to the aggregate amount of
any payments received from the Indemnifying Party pursuant to this Agreement in
respect of such indemnifiable Loss (or, if there is more than one Indemnifying
Party, the Indemnitee shall pay each Indemnifying Party, its proportionate share
(based on payments received from the Indemnifying Parties) of such Insurance
Proceeds).

(b)            Tax Cost/Tax Benefit. The amount that any Indemnifying Party is
or may be required to provide indemnification to or on behalf of any Indemnitee
pursuant to Section 2.2 or Section 2.3, as applicable, shall be (i) increased to
take account of any net Tax cost incurred by the Indemnitee arising from the
receipt or accrual of an indemnification payment hereunder (grossed up for such
increase) and (ii) reduced to take account of any net Tax benefit realized by
the Indemnitee arising from incurring or paying such loss or other Liability. In
computing the amount of any such Tax cost or Tax benefit, the Indemnitee shall
be deemed to recognize all other items of income, gain, loss, deduction or
credit before recognizing any item arising from the receipt or accrual of any
indemnification payment hereunder or incurring or paying any indemnified Loss.
Any indemnification payment hereunder shall initially be made without regard to
this Section 2.7(b) and shall be increased or reduced to reflect any such net
Tax cost (including gross-up) or net Tax benefit only after the Indemnitee has
actually realized such cost or benefit. For purposes of this Agreement, an
Indemnitee shall be deemed to have “actually realized” a net Tax cost or a net
Tax benefit to the extent that, and at such time as, the amount of Taxes payable
by such Indemnitee is increased above or reduced below, as the case may be, the
amount of Taxes that such Indemnitee would be required to pay but for the
receipt or accrual of the indemnification payment or the incurrence or payment
of such Loss, as the case may be. The amount of any increase or reduction
hereunder shall be adjusted to reflect any Final Determination with respect to
the Indemnitee’s Liability for Taxes, and payments between such indemnified
parties to reflect such adjustment shall be made if necessary. Notwithstanding
any other provision of this Agreement, to the extent permitted by applicable law
and unless otherwise required by any Final Determination, the Parties hereto
agree that any Indemnity Payment made hereunder shall be treated as a capital
contribution or dividend distribution, as the case may be, made immediately
prior to the Distribution and, accordingly, as not includible in the taxable
income of the recipient or deductible by the payor.

20



--------------------------------------------------------------------------------



 



Section 2.8       Procedures For Defense, Settlement And Indemnification Of
Third Party Claims. Except as provided in Exhibit D, the Parties agree as
follows:

(a)            Notice Of Claims. If an Indemnitee shall receive notice or
otherwise learn of the assertion by a Person (including any Governmental
Authority) who is not a Cendant Affiliate or a PHH Affiliate of any claim or of
the commencement by any such Person of any Action (collectively, a “Third Party
Claim”) with respect to which an Indemnifying Party may be obligated to provide
indemnification, Cendant and PHH (as applicable) will ensure that such
Indemnitee shall give such Indemnifying Party written notice thereof as soon as
reasonably practicable, but no later than thirty (30) days, after becoming aware
of such Third Party Claim. Any such notice shall describe the Third Party Claim
in reasonable detail. Notwithstanding the foregoing, the delay or failure of any
Indemnitee or other Person to give notice as provided in this Section 2.8 shall
not relieve the related Indemnifying Party of its obligations under this ARTICLE
II, except to the extent that such Indemnifying Party is actually and
substantially prejudiced by such delay or failure to give notice.

(b)            Defense By Indemnifying Party. An Indemnifying Party shall be
entitled to participate in the defense of any Third Party Claim and, to the
extent that it wishes, at its cost, risk and expense, to assume the defense
thereof, with counsel reasonably satisfactory to the party seeking
indemnification. After timely notice from the Indemnifying Party to the
Indemnitee of such election to so assume the defense thereof, the Indemnifying
Party shall not be liable to the party seeking indemnification for any legal
expenses of other counsel or any other expenses subsequently incurred by the
Indemnitee in connection with the defense thereof. The Indemnitee agrees to
cooperate in all reasonable respects with the Indemnifying Party and its counsel
in the defense against any Third Party Claim. The Indemnifying Party shall be
entitled to compromise or settle any Third Party Claim as to which it is
providing indemnification, which compromise or settlement shall be made only
with the written consent of the Indemnitee, such consent not to be unreasonably
withheld or delayed.

(c)            Defense By Indemnitee. If an Indemnifying Party fails to assume
the defense of a Third Party Claim within thirty (30) calendar days after
receipt of written notice in accordance with Section 4.5 of such claim, the
Indemnitee will, upon delivering notice to such effect to the Indemnifying
Party, have the right to undertake the defense, compromise or settlement of such
Third Party Claim on behalf of and for the account of the Indemnifying Party
subject to the limitations as set forth in this Section 2.8; provided, however,
that such Third Party Claim shall not be compromised or settled without the
written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed. If the Indemnitee assumes the defense of any
Third Party Claim, it shall keep the Indemnifying Party reasonably informed of
the progress of any such defense, compromise or settlement. The Indemnifying
Party shall reimburse all such costs and expenses of the Indemnitee in the event
it is ultimately determined that the Indemnifying Party is obligated to
indemnify the Indemnitee with respect to such Third Party Claim. In no event
shall an Indemnifying Party be liable for any settlement effected without its
consent, which consent will not be unreasonably withheld or delayed.

21



--------------------------------------------------------------------------------



 



Section 2.9       Additional Matters.

(a)            Cooperation In Defense And Settlement. With respect to any Third
Party Claim that implicates both PHH and Cendant in a material fashion due to
the allocation of Liabilities, responsibilities for management of defense and
related indemnities set forth in this Agreement or any of the Ancillary
Agreements, the Parties agree to cooperate fully and maintain a joint defense
(in a manner that will preserve for both Parties the attorney-client privilege,
joint defense or other privilege with respect thereto) so as to minimize such
Liabilities and defense costs associated therewith. The Party that is not
responsible for managing the defense of such Third Party Claims shall, upon
reasonable request, be consulted with respect to significant matters relating
thereto and may, if necessary or helpful, retain counsel to assist in the
defense of such claims.

(b)            Pre-Distribution Date Actions. Except with respect to matters
pertaining solely to, or solely in connection with, the PHH Business, Cendant
may, in its sole discretion have exclusive authority and control over the
investigation, prosecution, defense and appeal of all Actions pending at the
Distribution Date relating to or arising in connection with, in any manner, the
PHH assets or the PHH Liabilities if Cendant or a Cendant Affiliate is named as
a party thereto; provided, however, that Cendant must obtain the prior written
consent of PHH, such consent not to be unreasonably withheld or delayed, to
settle or compromise or consent to the entry of judgment with respect to any
such Action involving amounts in excess of the greater of (i) $1,000,000 and
(ii) the amount reserved on the accounting records of PHH at the time of the
Distribution with respect to such Action; provided, however, that Cendant shall
not settle any such Action without the prior written consent of PHH if the terms
of such settlement would materially restrict the conduct by PHH or any PHH
Affiliate in any line of business in any geographic area. After any such
compromise, settlement, consent to entry of judgment or entry of judgment,
Cendant shall reasonably and fairly allocate to PHH, after reasonable
consultation with PHH, and PHH shall be responsible for PHH’s proportionate
share of, any such compromise, settlement, consent or judgment attributable to
the PHH Business, the PHH assets and/or the PHH Liabilities, including its
proportionate share of the costs and expenses associated with defending same.

(c)            Substitution. In the event of an Action in which the Indemnifying
Party is not a named defendant, if either the Indemnitee or the Indemnifying
Party shall so request, the Parties shall endeavor to substitute the
Indemnifying Party for the named defendant. If such substitution or addition
cannot be achieved for any reason or is not requested, the rights and
obligations of the Parties regarding indemnification and the management of the
defense of claims as set forth in this ARTICLE II shall not be altered.

(d)            Subrogation. In the event of payment by or on behalf of any
Indemnifying Party to or on behalf of any Indemnitee in connection with any
Third Party Claim, such Indemnifying Party shall be subrogated to and shall
stand in the place of such Indemnitee, in whole or in part based upon whether
the Indemnifying Party has paid all or only part of the Indemnitee’s Liability,
as to any events or circumstances in respect of which such Indemnitee may have
any right, defense or claim relating to such Third Party Claim against any
claimant or plaintiff asserting such Third

22



--------------------------------------------------------------------------------



 



Party Claim or against any other person. Such Indemnitee shall cooperate with
such Indemnifying Party in a reasonable manner, and at the cost and expense of
such Indemnifying Party, in prosecuting any subrogated right, defense or claim.

(e)            Certain Pending Settlements. Notwithstanding any other provision
in this Agreement, Cendant may, in its sole discretion, have exclusive authority
and control over the investigation, prosecution, defense, settlement and appeal
of all matters relating to any investigation, claim or allegation by, or on
behalf of, any federal, state, local, foreign or international governmental
authority, pending at the Distribution Date, relating to whether Cendant, any
Cendant Affiliate, PHH or any PHH Affiliate owe amounts with respect to
unclaimed property (the “Escheatment Matter”). If (i) Cendant enters into any
compromise, settlement, consent to entry of judgment or entry of judgment in
connection with the Escheatment Matter and (ii) Cendant elects, in its sole
discretion, to include PHH or any PHH Affiliate in any such compromise,
settlement, consent to entry of judgment or entry of judgment in connection with
the Escheatment Matter, Cendant shall reasonably and fairly allocate to PHH,
after reasonable consultation with PHH, and PHH shall be responsible for PHH’s
proportionate share of, any such compromise, settlement, consent or judgment
attributable to the PHH Business, the PHH assets and/or the PHH Liabilities,
including its proportionate share of the costs and expenses associated with
defending or settling same.

(f)            Assumption of Certain Agreements. PHH agrees to assume all rights
and obligations of Avis under (i) the Alliance Agreement, except those
obligations pertaining to compliance by Wright Express LLC with the provisions
of Article 14 of the Alliance Agreement applicable to Wright Express LLC, and
(ii) the Technology Agreement.

Section 2.10       Survival Of Indemnities. Notwithstanding any other provision
of this Agreement to the contrary, the rights and obligations of the Cendant
Affiliates and the PHH Affiliates under this ARTICLE II shall survive
indefinitely.

ARTICLE III

INSURANCE MATTERS

Section 3.1       Cooperation; Payment Of Insurance Proceeds To PHH; Agreement
Not To Release Carriers. Each of Cendant and PHH will share such information as
is reasonably necessary in order to permit the other to manage and conduct its
insurance matters in an orderly fashion. Cendant, at the request of PHH, shall
cooperate with and use commercially reasonable efforts to assist PHH in
recovering Insurance Proceeds under Cendant Insurance Policies for claims
relating to the PHH Business, the PHH assets or the PHH Liabilities, whether
such claims arise under any contract or agreement, by operation of law or
otherwise, existing or arising from any past acts or events occurring or failing
to occur or alleged to have occurred or to have failed to occur or any
conditions existing or alleged to have existed before, on or after the
Distribution Date, and shall promptly pay any such recovered Insurance Proceeds
to PHH.

23



--------------------------------------------------------------------------------



 



Neither Cendant nor PHH, nor any of their Subsidiaries, shall take any action
which would intentionally jeopardize or otherwise interfere with either Party’s
ability to collect any proceeds payable pursuant to any Insurance Policy. Except
as otherwise contemplated by this Agreement or any Ancillary Agreement, after
the Distribution Date, neither Cendant nor PHH shall (and each Party shall
ensure that no Cendant Affiliate or PHH Affiliate, as applicable, shall),
without the consent of the other, provide any insurance carrier with a release,
or amend, modify or waive any rights under any such policy or agreement, if such
release, amendment, modification or waiver would adversely affect any rights or
potential rights of any Cendant Affiliate or any PHH Affiliate thereunder.
However, nothing in this Section 3.1 shall (A) preclude any Cendant Affiliate or
any PHH Affiliate from presenting any claim or from exhausting any policy limit,
(B) require any Cendant Affiliate or any PHH Affiliate to pay any premium or
other amount or to incur any Liability, or (C) require any Cendant Affiliate or
any PHH Affiliate to renew, extend or continue any policy in force.

Section 3.2       PHH Insurance Coverage After The Distribution. From and after
the Distribution, PHH shall be responsible for obtaining and maintaining
insurance programs for its risk of loss and such insurance arrangements shall be
separate and apart from Cendant’s insurance programs.

Section 3.3       Responsibilities For Deductibles And/Or Self-Insured
Obligations. PHH will reimburse Cendant for all amounts necessary to exhaust or
otherwise satisfy all applicable self-insured retentions, amounts for fronted
policies, deductibles and retrospective premium adjustments and similar amounts
not covered by Insurance Policies in connection with PHH Liabilities and Insured
PHH Liabilities to the extent that Cendant is required to pay any such amounts.

Section 3.4       Procedures With Respect To Insured PHH Liabilities.

(a)            Reimbursement. PHH will reimburse Cendant for all out-of-pocket
expenses reasonably incurred by it to pursue insurance recoveries from Insurance
Policies for Insured PHH Liabilities.

(b)            Management Of Claims. The defense of claims, suits or actions
giving rise to potential or actual Insured PHH Liabilities will be managed (in
conjunction with Cendant’s insurers, as appropriate) by the Party that would
have had responsibility for managing such claims, suits or actions had such
Insured PHH Liabilities been PHH Liabilities.

Section 3.5       Cooperation. Cendant and PHH will cooperate with each other in
all respects, and they shall execute any additional documents which are
reasonably necessary, to effectuate the provisions of this ARTICLE III.

Section 3.6       No Assignment Or Waiver. This Agreement shall not be
considered as an attempted assignment of any policy of insurance or as a
contract of insurance and shall not be construed to waive any right or remedy of
Cendant or any

24



--------------------------------------------------------------------------------



 



Cendant Affiliate in respect of any Insurance Policy or any other contract or
policy of insurance.

Section 3.7       No Liability. PHH does hereby, for itself and as agent for
each PHH Affiliate, agree that no Cendant Affiliate nor any Cendant Indemnitee
shall have any Liability whatsoever as a result of the insurance policies and
practices of Cendant and its Subsidiaries as in effect at any time prior to the
Distribution, including as a result of the level or scope of any such insurance,
the creditworthiness of any insurance carrier, the terms and conditions of any
policy, the adequacy or timeliness of any notice to any insurance carrier with
respect to any claim or potential claim or otherwise, so long as Cendant
complies with the provisions of, and maintains the coverages required by, this
ARTICLE III.

Section 3.8       Additional Or Alternate Insurance. Notwithstanding any
provision of this Agreement, Cendant and PHH shall work together to evaluate
insurance options and secure additional or alternate insurance for PHH and/or
Cendant if desired by and cost effective for PHH and Cendant. Nothing in this
Agreement shall be deemed to restrict any PHH Affiliate from acquiring, at any
time, at its own expense any other insurance policy in respect of any
Liabilities or covering any period.

Section 3.9       Further Agreements. The Parties acknowledge that they intend
to allocate financial obligations without violating any laws regarding
insurance, self-insurance or other financial responsibility. If it is determined
that any action undertaken pursuant to this Agreement or any Ancillary Agreement
is violative of any insurance, self-insurance or related financial
responsibility law or regulation, the Parties agree to work together to do
whatever is necessary to comply with such law or regulation while trying to
accomplish, as much as possible, the allocation of financial obligations as
intended in this Agreement or any Ancillary Agreement.

ARTICLE IV

MISCELLANEOUS

Section 4.1       LIMITATION OF LIABILITY. IN NO EVENT SHALL ANY CENDANT
AFFILIATE OR ANY PHH AFFILIATE BE LIABLE TO ANY OTHER CENDANT AFFILIATE OR ANY
PHH AFFILIATE FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, INCIDENTAL OR PUNITIVE
DAMAGES OR LOST PROFITS, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY
(INCLUDING NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS AGREEMENT, WHETHER OR NOT
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, EXCEPT TO THE
EXTENT THAT ANY SUCH DAMAGES RELATE TO A CLAIM FOR INDEMNIFICATION PURSUANT TO
SECTION 2.2 OR SECTION 2.3 OR A BREACH OF ANY OF THE CONFIDENTIALITY PROVISIONS
OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENTS.

Section 4.2       Entire Agreement. This Agreement, the Ancillary Agreements and
the Exhibits and Schedules referenced or attached hereto and thereto,

25



--------------------------------------------------------------------------------



 



constitute the entire agreement between the Parties with respect to the subject
matter hereof and thereof and shall supersede all prior written and oral and all
contemporaneous oral agreements and understandings with respect to the subject
matter hereof and thereof.

Section 4.3       Governing Law And Jurisdiction. This Agreement shall be
governed by, enforced under and construed in accordance with the laws of the
State of New York, without giving effect (to the fullest extent provided by law)
to any choice or conflict of law provision or rule thereof which might result in
the application of the laws of any other jurisdiction. Subject to Section 1.9,
each of the Parties hereby irrevocably and unconditionally consents to submit to
the exclusive jurisdiction of the courts of the State of New York and of the
United States of America in each case located in the County of New York for any
litigation arising out of or relating to this Agreement (and agrees not to
commence any litigation relating thereto except in such courts) and further
agrees that service of any process, summons, notice or document by U.S.
registered mail to its respective address set forth in Section 4.5 (or to such
other address for notice that such Party has given the other Party written
notice of in accordance with Section 4.5) shall be effective service of process
for any litigation brought against it in any such court. Each Party hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any litigation arising out of this Agreement in the courts of the State of New
York or of the United States of America in each case located in the County of
New York and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such litigation brought in any
such court has been brought in an inconvenient forum.

Section 4.4       Termination; Amendment. This Agreement may be terminated at
any time by mutual consent of Cendant and PHH, evidenced by an instrument in
writing signed on behalf of each of the Parties. This Agreement may be amended
only with the mutual consent of Cendant and PHH, evidenced by an instrument in
writing signed on behalf of each of the Parties.

Section 4.5       Notices. Notices, offers, requests or other communications
required or permitted to be given by either party pursuant to the terms of this
Agreement shall be given in writing to the respective Parties to the following
addresses:

if to Cendant:

Cendant Corporation

9 West 57th Street
New York, New York 10021
Attention: Eric J. Bock,
          Executive Vice President-Law and
          Corporate Secretary
Fax: (212) 413-1922

26



--------------------------------------------------------------------------------



 



if to PHH:

PHH Corporation

3000 Leadenhall Road
Mt. Laurel, New Jersey 08054
Attention: William F. Brown
Fax: (856) 917-0950

or to such other address or facsimile number as the party to whom notice is
given may have previously furnished to the other in writing as provided herein.
Any notice involving non-performance, termination, or renewal shall be sent by
hand delivery, recognized overnight courier or, within the United States, may
also be sent via certified mail, return receipt requested. All other notices may
also be sent by facsimile, confirmed by first class mail. All notices shall be
deemed to have been given when received, if hand delivered; when transmitted, if
transmitted by facsimile or similar electronic transmission method; one working
day after it is sent, if sent by recognized overnight courier; and three days
after it is postmarked, if mailed first class mail or certified mail, return
receipt requested, with postage prepaid.

Section 4.6       Counterparts. This Agreement, including the Ancillary
Agreement and the Exhibits and Schedules hereto and thereto and the other
documents referred to herein or therein, may be executed in two counterparts,
each of which shall be deemed to be an original but both of which shall
constitute one and the same agreement.

Section 4.7       Binding Effect; Assignment. This Agreement shall inure to the
benefit of and be binding upon the Parties hereto and their respective legal
representatives and successors, and, nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement; provided that, any
PHH Affiliate, the PHH Indemnitees, any Cendant Affiliate and the Cendant
Indemnitees shall be entitled to the benefits and subject to the obligations of
those provisions of this Agreement which expressly confer rights and/or impose
obligations upon them. Such provisions of this Agreement may be enforced
separately by each Cendant Affiliate, each Cendant Indemnitee, each PHH
Affiliate and each PHH Indemnitee. Except for an assignment from Cendant to any
other Cendant Affiliate, Cendant may not assign this Agreement or any rights or
obligations hereunder, without the prior written consent of PHH, and any such
assignment shall be void. PHH may not assign this Agreement or any rights or
obligations hereunder, without the prior written consent of Cendant, and any
such assignment shall be void.

Section 4.8       Severability. If any term or other provision of this Agreement
or the Exhibits or Schedules attached hereto is determined by a court,
administrative agency or arbitrator to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner

27



--------------------------------------------------------------------------------



 



materially adverse to either party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the Parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner to the end that transactions contemplated hereby are fulfilled to the
fullest extent possible.

Section 4.9         Failure Or Indulgence Not Waiver; Remedies Cumulative. No
failure or delay on the part of either party hereto in the exercise of any right
hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty or agreement herein,
nor shall any single or partial exercise of any such right preclude other or
further exercise thereof or of any other right. All rights and remedies existing
under this Agreement or the Exhibits or Schedules attached hereto are cumulative
to, and not exclusive of, any rights or remedies otherwise available.

Section 4.10       Authority. Each of the Parties hereto represents to the other
that (a) it has the corporate or other requisite power and authority to execute,
deliver and perform this Agreement, (b) the execution, delivery and performance
of this Agreement by it have been duly authorized by all necessary corporate or
other actions, (c) it has duly and validly executed and delivered this
Agreement, and (d) this Agreement is a legal, valid and binding obligation,
enforceable against it in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equity principles.

Section 4.11       Interpretation. The headings contained in this Agreement, in
any Exhibit or Schedule hereto and in the table of contents to this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Any capitalized term used in any Exhibit or
Schedule but not otherwise defined therein, shall have the meaning assigned to
such term in this Agreement. When a reference is made in this Agreement to an
Article or a Section, Exhibit or Schedule, such reference shall be to an Article
or Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated.

Section 4.12       Conflicting Agreements. None of the provisions of this
Agreement are intended to supersede any provision in any Ancillary Agreement or
any other agreement with respect to the respective subject matters thereof. In
the event of conflict between this Agreement and any Ancillary Agreement or
other agreement executed in connection herewith, the provisions of such other
agreement shall prevail.

Section 4.13       Third Party Beneficiaries. None of the provisions of this
Agreement shall be for the benefit of or enforceable by any third party,
including any creditor of any Person. No such third party shall obtain any right
under any provision of this Agreement or shall by reasons of any such provision
make any claim in respect of any Liability (or otherwise) against either Party
hereto. Notwithstanding the foregoing to the contrary, any PHH Affiliate, the
PHH Indemnitees, any Cendant Affiliate and the Cendant Indemnitees shall be
entitled to the benefits of those provisions of this Agreement which expressly
confer rights upon them.

28



--------------------------------------------------------------------------------



 



Section 4.14       Waiver of Jury Trial.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO WAIVES ALL RIGHT OF
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY MATTER ARISING HEREUNDER.

ARTICLE V

DEFINITIONS

Section 5.1       Defined Terms. The following capitalized terms shall have the
meanings given to them in this Section 5.1:

“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any federal, state, local, foreign or
international governmental authority or any arbitration or mediation tribunal,
other than any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation relating to Taxes.

“Agreement” shall mean this Separation Agreement, together with the schedules
and exhibits hereto, as the same may be amended from time to time in accordance
with the provisions hereof.

“Alliance Agreement” shall have the meaning set forth in Section 1.20.

“Ancillary Agreements” shall mean the Tax Sharing Agreement and the Transition
Services Agreement.

“Avis” shall have the meaning set forth in Section 1.20.

“Cendant” shall have the meaning set forth in the preamble to this Agreement.

“Cendant Affiliate” means any corporation or other entity directly or indirectly
controlled by Cendant, but excluding PHH and any PHH Affiliate.

“Cendant’s Auditors” shall have the meaning set forth in Section 1.4(a) of this
Agreement.

“Cendant Business” means any business of Cendant other than the PHH Business.

“Cendant Indemnitees” means Cendant, each Cendant Affiliate and each of their
respective directors, officers and employees.

“Cendant Marks” shall have the meaning set forth in Section 1.21.

“Cendant Portions” means all information set forth in, or incorporated by
reference into, the Registration Statement, to the extent such information is
set forth on Exhibit C.

29



--------------------------------------------------------------------------------



 



“Cendant 401(k) Plan” shall have the meaning set forth in Section 1.15(a).

“Code” means the Internal Revenue Code of 1986 (or any successor statute), as
amended from time to time, and the regulations promulgated thereunder.

“Confidential Business Information” shall have the meaning set forth in
Section 1.5(a)(iii) of this Agreement.

“Confidential Information” shall have the meaning set forth in Section 1.5(a)(i)
of this Agreement.

“Confidential Operational Information” shall have the meaning set forth in
Section 1.5(a)(ii) of this Agreement.

“Contract” means any contract, agreement, lease, license, sales order, purchase
order, instrument or other commitment that is binding on any Person or any part
of its property under applicable law.

“Control Rules” shall have the meaning set forth in Section 1.4(d).

“Director Plans” shall have the meaning set forth in Section 1.17.

“Director Plan Liabilities” shall have the meaning set forth in Section 1.17.

“Dispute” shall have the meaning set forth in Section 1.9(a).

“Disputing Party” shall have the meaning set forth in Section 1.9(b).

“Distribution” means the distribution by Cendant of all of the shares of common
stock of PHH held by it to the holders of Cendant’s common stock on a pro rata
basis.

“Distribution Date” means the date of the Distribution.

“Eligible PHH Participants” shall have the meaning set forth in Section 1.14(a).

“Eligible Cendant Participants” shall have the meaning set forth in
Section 1.14(b).

“Escheatment Matter” shall have the meaning set forth in Section 2.9(e).

“Exchange Act” means the Securities Exchange Act of 1934.

“Final Determination” has the meaning set forth in the Tax Sharing Agreement.

“Governmental Approvals” means any notices, reports or other filings to be made,
or any consents, registrations, approvals, permits or authorizations to be
obtained from, any Governmental Authority.

30 



--------------------------------------------------------------------------------



 



“Governmental Authority” shall mean any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other regulatory, administrative or governmental authority.

“Indemnifying Party” means any party which may be obligated to provide
indemnification to an Indemnitee pursuant to Section 2.2 or Section 2.3 hereof
or any other section of this Agreement or any Ancillary Agreement.

“Indemnitee” means any party which may be entitled to indemnification from an
Indemnifying Party pursuant to Section 2.2 or Section 2.3 hereof or any other
section of this Agreement or any Ancillary Agreement.

“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other software, marketing plans, customer names, communications by or to
attorneys (including attorney-client privileged communications), memos and other
materials prepared by attorneys or under their direction (including attorney
work product), communications and materials otherwise related to or made or
prepared in connection with or in preparation for any legal proceeding, and
other technical, financial, employee or business information or data.

“Information Statement” means that certain information statement filed by PHH on
Form 8-K on January 19, 2005.

“Insurance Policies” means insurance policies pursuant to which a Person makes a
true risk transfer to an insurer.

“Insurance Proceeds” means those monies: (a) received by an insured from an
insurance carrier; or (b) paid by an insurance carrier on behalf of the insured;
or (c) from Insurance Policies.

“Insured PHH Liability” means any PHH Liability to the extent that (i) it is
covered under the terms of Cendant’s Insurance Policies in effect prior to the
Distribution, and (ii) PHH is not a named insured under, or otherwise entitled
to the benefits of, such Insurance Policies.

“Investor Presentation” means that certain investor presentation of PHH
Corporation furnished on Form 8-K on January 19, 2005.

“Liabilities” means all claims, debts, liabilities, guarantees, assurances,
commitments and obligations, whether fixed, contingent or absolute, asserted or
unasserted, matured or unmatured, liquidated or unliquidated, accrued or not
accrued, known or unknown, due or to become due, whenever or however arising
(including, without limitation, whether arising out of any Contract or tort
based on negligence or strict liability) and whether or not the same would be
required by generally accepted

31 



--------------------------------------------------------------------------------



 



principles and accounting policies to be reflected in financial statements or
disclosed in the notes thereto.

“Loss” and “Losses” mean any and all damages, losses, deficiencies, Liabilities,
obligations, penalties, judgments, settlements, claims, payments, fines,
interest, costs and expenses (including, without limitation, the costs and
expenses of any and all Actions and demands, assessments, judgments, settlements
and compromises relating thereto and the reasonable costs and expenses of
attorneys’, accountants’, consultants’ and other professionals’ fees and
expenses incurred in the investigation or defense thereof or the enforcement of
rights hereunder), excluding special, consequential, indirect, incidental and/or
punitive damages (other than special, consequential, indirect, incidental and/or
punitive damages awarded to any third party against an indemnified party).

“Mediation Request” shall have the meaning set forth in Section 1.9(b).

“Mobility” shall have the meaning set forth in Section 1.19.

“Party” or “Parties” shall have the meaning set forth in the preamble to this
Agreement.

“Paribas” shall have the meaning set forth in Section 1.20.

“Paribas Release” shall have the meaning set forth in Section 1.20.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

“PHH” shall have the meaning set forth in the preamble to this Agreement.

“PHH Affiliate” means any corporation or other entity directly or indirectly
controlled by PHH other than PHH Home Loans, LLC and any of its Subsidiaries.

“PHH’s Auditors” shall have the meaning set forth in Section 1.4(a) of this
Agreement.

“PHH Balance Sheet” shall mean PHH’s Pro Forma Balance Sheet as of September 30,
2004.

“PHH Business” shall mean any business conducted by PHH or any of its
Subsidiaries either prior to or following the Distribution Date other than
(i) PHH’s relocation business conducted by Cendant Mobility Services Corporation
and its Subsidiaries and PHH’s other Subsidiaries that engaged in such
relocation business and (ii) PHH’s fuel card business conducted by Wright
Express LLC and its Subsidiaries and PHH’s other subsidiaries that engaged in
such fuel card business.

32 



--------------------------------------------------------------------------------



 



“PHH Excluded Liability” shall mean any Liability for matters described in
Exhibit D.

“PHH Indemnitees” means PHH, each PHH Affiliate and each of their respective
directors, officers and employees.

“PHH Liability” shall mean (without duplication) the following Liabilities other
than any PHH Excluded Liability:

(i)       all Liabilities reflected in the PHH Balance Sheet;

(ii)       all Liabilities of Cendant or its Subsidiaries that arise after the
date of the PHH Balance Sheet that would be reflected in a PHH balance sheet as
of the date of such Liabilities, if such balance sheet was prepared using the
same principles and accounting policies under which the PHH Balance Sheet was
prepared;

(iii)       all Liabilities that should have been reflected in the PHH Balance
Sheet but are not reflected in the PHH Balance Sheet due to mistake or
unintentional omission;

(iv)       all Liabilities whether arising before, on or after the Distribution
Date, that relate to, arise or result from:

(1)            the operation, or any of the assets, of the PHH Business, as
conducted at any time prior to, on or after the Distribution Date (including any
Liability relating to, arising out of or resulting from any act or failure to
act by any director, officer, employee, agent or representative (whether or not
such act or failure to act is or was within such Person’s authority)); or

(2)            the operation of any business conducted by any PHH Affiliate at
any time after the Distribution Date (including any Liability relating to,
arising out of or resulting from any act or failure to act by any director,
officer, employee, agent or representative (whether or not such act or failure
to act is or was within such Person’s authority));

(v)       all Liabilities relating to, or arising from, any performance guaranty
of Avis in connection with indebtedness issued by Chesapeake Funding, LLC;

(vi)       all Liabilities in respect of any employee of PHH or any PHH
Affiliate;

(vii)       all Liabilities of Cendant or any Cendant Affiliate, or PHH or any
PHH Affiliate that are not expressly contemplated by this Agreement or any other
Ancillary Agreement (or the Schedules hereto or thereto) as Liabilities to be
assumed by Cendant or any Cendant Affiliate;

33 



--------------------------------------------------------------------------------



 



(viii)     all Liabilities arising out of or relating to (x) the Alliance
Agreement, except those obligations pertaining to compliance by Wright Express
LLC with the provisions of Article 14 of the Alliance Agreement applicable to
Wright Express LLC, or (y) the Technology Agreement; and

(ix)       all Liabilities that are expressly contemplated by this Agreement or
any other Ancillary Agreement (or the Schedules hereto or thereto) as
Liabilities to be assumed or retained by PHH or any PHH Affiliate (including,
without limitation, the Liabilities assumed or retained pursuant to
Sections 1.14, 1.15, 1.16 and 1.18), and all agreements, obligations and
Liabilities of any PHH Affiliate under this Agreement or any of the Ancillary
Agreements.

“PHH 401(k) Plan” shall have the meaning set forth in Section 1.15(a).

“Privileges” shall have the meaning set forth in Section 1.6(a) of this
Agreement.

“Privileged Information” shall have the meaning set forth in Section 1.6(a) of
this Agreement.

“Registration Statement” shall have the meaning set forth in the recitals to
this Agreement.

“Rules” shall have the meaning set forth in Section 1.9(b).

“SEC” shall have the meaning set forth in Section 1.4(d).

“Securities Act” means the Securities Act of 1933, as amended.

“Subsidiary” of any Person means a corporation or other organization whether
incorporated or unincorporated of which at least a majority of the securities or
interests having by the terms thereof ordinary voting power to elect at least a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries; provided, however, that no
Person that is not directly or indirectly wholly-owned by any other Person shall
be a Subsidiary of such other Person unless such other Person controls, or has
the right, power or ability to control, that Person.

“Supplemental Plan” shall have the meaning set forth in Section 1.14(b) of this
Agreement.

“Tax” and “Taxes” have the meaning set forth in the Tax Sharing Agreement.

“Tax Sharing Agreement” means the Tax Sharing Agreement, attached as Exhibit A
to this Agreement.

“Technology Agreement” shall have the meaning set forth in Section 1.20.

34 



--------------------------------------------------------------------------------



 



“Transition Services Agreement” means the Transition Services Agreement,
attached as Exhibit B to this Agreement.

“Third Party Claim” has the meaning set forth in Section 2.8(a) of this
Agreement.

35



--------------------------------------------------------------------------------



 



WHEREFORE, the Parties have signed this Separation Agreement effective as of the
date first set forth above.

              CENDANT CORPORATION
 
       

  By:   /s/ Eric J. Bock

       

  Name:   Eric J. Bock

  Title:   Executive Vice President, Law
and Corporate Secretary
 
       
 
            PHH CORPORATION
 
       

  By:   /s/ Terence W. Edwards 

       

  Name:   Terence W. Edwards

  Title:   President and Chief Executive Officer

36